PER CURIAM.
This petition for writ of mandamus seeks to compel the Circuit Court for Leon County to rule on a petition pending there. The circuit court has now disposed of the petition by final order and we therefore deny the instant petition as moot.
Petitioner asks this court to retain jurisdiction over the matter because he did not obtain a copy of the circuit court’s order in time to appeal it. His remedy in that circumstance is a motion directed to the circuit court under Florida Rule of Civil Procedure 1.540(b). See Powell v. Fla. Dep’t of Corr., 727 So.2d 1103 (Fla. 1st DCA 1999); Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983). Petitioner also argues that the circuit court erred in applying section 57.085, Florida Statutes, to his request for indigency status but that ruling may be reviewed, if at all, in the appeal from the final order. Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
PETITION DENIED.
BARFIELD, DAVIS, and PADOVANO, JJ., concur.